Citation Nr: 1001846	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-32 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1964 to 
April 1966.

The Veteran was first denied service connection for hearing 
loss in a September 1971 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Veteran did not appeal that decision, which 
became final.  38 C.F.R. §§ 20.302, 20.1103.  Since the 
initial denial, the Veteran has sought to reopen the 
previously denied claim on multiple occasions, including in 
September 2003.  In a February 2004 rating decision, the RO 
denied the Veteran's petition to reopen, finding that no new 
and material evidence had been submitted.  Although notified 
of the decision, the Veteran did not perfect an appeal, and 
the decision became final.  Id.  In April 2005, the Veteran 
sought to reopen his claim for service connection for hearing 
loss.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a March 2006 rating decision by the 
Detroit RO.  In that decision, the RO reopened the Veteran's 
claim and denied it on the merits.  Regardless of what the RO 
has done, however, the Board must address the question of 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for service 
connection for hearing loss as a claim to reopen.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2009.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDINGS OF FACT

1.  By a February 2004 rating decision, the RO denied a 
petition to reopen a previously denied claim of service 
connection for hearing loss.  The Veteran did not appeal that 
decision.

2.  Evidence received since the RO's February 2004 denial is 
cumulative of evidence previously of record.


CONCLUSIONS OF LAW

1.  A February 2004 rating decision by the RO that denied the 
Veteran's petition to reopen a previously denied claim of 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence relating to the Veteran's claim received since 
the RO's February 2004 decision is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  That notwithstanding, the Board finds that all 
notification and development action needed to arrive at a 
decision as to the application to reopen has been 
accomplished.  Specifically, with regard to reopening the 
claim, the RO informed the Veteran of the requirements as set 
forth in 38 C.F.R. § 3.156(a) by a notice letter in September 
2005.  The notice letter provided the regulatory language of 
"new and material" evidence.  The Veteran was also told of 
the evidence and information necessary to establishing a 
claim for entitlement to service connection.  Specifically 
regarding VA's duty to notify, the Board finds that the 
September 2005 notice letter to the Veteran apprised him of 
what the evidence must show to establish entitlement to the 
benefit sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the Veteran's behalf.  

The September 2005 notice letter also notified the Veteran 
that, to be considered material, evidence he supplied must 
pertain to the reason his claim was previously denied.  
Further, the September 2005 letter provided the Veteran 
specific notice of the elements of service connection that 
were the basis for the February 2004 denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board acknowledges 
that the RO did not provide the Veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, the Board does not now have such issues before it.  
The Board does not find that the notice provided under the 
VCAA requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Here, although the Veteran's claim will not be reopened by 
the Board, reasonable efforts to assist the Veteran in his 
claim have been undertaken.  To that end, the Veteran's 
service treatment records have been obtained and associated 
with the claims file, as have records of private and VA 
audiological evaluation and records of the Veteran's ongoing 
treatment at the North Chicago VA Medical Center (VAMC) and 
the John D. Dingell VAMC in Detroit, Michigan.  Records from 
the Veteran's grant of disability benefits from the Social 
Security Administration (SSA) have also been received and 
associated with the claims file.  In addition, the Veteran 
was provided a VA medical examination in November 2005.  
Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions, which 
relate to receipt of additional service department records, 
affects the Veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the February 2004 decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran asserts that he has hearing loss that is related 
to his active military service.  Specifically, he contends 
that he was exposed to acoustic trauma when he was injured in 
an explosion on an armored personnel carrier while serving in 
the Republic of Vietnam.  As a result, the Veteran contends 
that service connection is warranted.  

In a September 1971 rating decision, the RO denied the 
Veteran's claim of service connection for hearing loss.  The 
September 1971 decision noted that the record did not contain 
any evidence linking the Veteran's claimed hearing loss to 
any specific incident during active duty or otherwise to his 
military service.  The Veteran did not appeal the decision, 
and it became final.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2009).  The Veteran sought to 
reopen the previously denied claim several times; the RO 
denied the claim in rating actions issued in September 1976 
and December 2002.  The Veteran again attempted to reopen the 
previously denied claim in September 2003.  By a February 
2004 rating decision, the RO found that new and material 
evidence had not been submitted.  The Veteran did not appeal 
that decision, which became final.  Thereafter, in April 
2005, the Veteran sought to reopen his claim of service 
connection for hearing loss.

Evidence of record as of the February 2004 rating decision 
included an entrance report of medical history completed by 
the Veteran, which shows that he responded negatively to the 
question of whether he had any ear trouble or hearing loss at 
that time.  During a medical examination conducted at his 
August 1962 service entry, audiological examination revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
0 (10)
-10 (0)
-5 (5)
25 (30)
LEFT
0 (15)
5 (15)
-5 (5)
5 (15)
15 (20)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those figures are on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

At the Veteran's April 1966 separation from active duty, he 
again responded "no" when asked if he had any ear, nose, or 
throat trouble and if he had ever worn hearing aids.  
Physical examination revealed no abnormalities of the ears; 
nor were any hearing problems reported.  Audiological 
examination conducted at the time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

A 1971 VA examination report was also of record.  The report 
shows that the examiner diagnosed the Veteran with high 
frequency hearing loss bilaterally.  No opinion as to 
etiology was provided.  Audiological examination conducted at 
the time revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
--
60
LEFT
15
10
30
--
75

A private audiogram was also of record, although that 
audiogram is undated and does not provide any interpretation 
of the graphical representation of the Veteran's hearing 
loss.  See, e.g., Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  A statement 
from the Veteran's wife dated in 1971 shows that the Veteran 
complained of a "bad hearing problem."  

Evidence added to the record since the February 2004 rating 
decision concerning the Veteran's claim of service connection 
for hearing loss includes a VA examination conducted in 
November 2005, as well as audiological examinations from two 
private examiners.  Report of the VA examination reflects 
that the examiner reviewed the Veteran's claims file and 
conducted physical examination.  The Veteran reported having 
been in combat while on active duty, describing a particular 
incident in which he was on an armored personnel carrier when 
it hit a mine as the cause of his current hearing loss.  
Audiological examination conducted at the time revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
65
70
70
LEFT
40
55
70
80
85

The examiner diagnosed the Veteran with sensorineural hearing 
loss bilaterally.  After conducting audiological examination 
and reviewing the Veteran's claims file, the examiner opined 
that it was not at least as likely as not that the Veteran's 
hearing loss was related to military noise exposure.  In so 
opining, the examiner noted that the Veteran displayed normal 
hearing at the time of his discharge audiological 
examination.  The examiner specifically concluded that the 
Veteran's tinnitus, for which he has been granted service 
connection, does not have the same etiology as his hearing 
loss, again pointing out that the Veteran's hearing on his 
separation from service was found to be normal.

Records from the Veteran's ongoing treatment at the North 
Chicago and Detroit VAMCs reflect that the Veteran has a 
current diagnosis of hearing loss and has worn hearing aids 
since 1993.  At a November 2005 audiological consultation at 
the Detroit VAMC, the Veteran reported the onset of his 
hearing loss as 1980 and noted that he had combat exposure in 
Vietnam, including exposure to acoustic trauma.  The Veteran 
also reported post-service noise exposure at his employment 
and with the Michigan National Guard, as well as post-service 
recreational noise exposure while hunting and shooting.  Upon 
audiological examination, the Veteran's treatment provider 
assigned a diagnosis of hearing loss bilaterally but did not 
provide an etiological opinion.  

The Veteran has also submitted records from two private 
audiologists from whom he has received examination and 
treatment.  In a September 1997 report, the Veteran is noted 
to have hearing loss, although that audiogram does not 
provide any interpretation of the graphical representation of 
the Veteran's hearing loss.  See Kelly, 7 Vet. App. 471.  
Report of that examination indicates that the Veteran 
reported having a history of military and occupational noise 
exposure, and that he believed this noise exposure caused his 
hearing loss.  He was prescribed hearing aids.  Similarly, a 
March 2004 report of private audiological examination 
provides a diagnosis of bilateral hearing loss, although that 
audiogram also does not provide any interpretation of the 
graphical representation of the Veteran's hearing loss.  See 
Kelly, 7 Vet. App. 471.  Neither report offers an etiological 
opinion as to whether the Veteran's currently diagnosed 
hearing loss is related to his time on active duty, to 
include exposure to acoustic trauma while in service. 

The Veteran testified before the undersigned Veterans Law 
Judge that he was exposed to acoustic trauma as a soldier in 
combat.  He specifically recounted an incident during his 
service in the Republic of Vietnam when he was injured during 
an explosion of a mine while traveling in an armored 
personnel carrier.  He stated in particular that he remembers 
having trouble with his hearing soon after the blast, 
although he did not seek medical treatment for hearing loss 
at the time.  In addition, his representative contended in a 
written submission to VA that because the Veteran has been 
awarded service connection for tinnitus as due to military 
noise exposure, he should also be granted service connection 
for hearing loss as having the same etiology.

After a review of the evidence mentioned above, the Board 
finds that new and material evidence relating to the 
Veteran's claim of service connection for hearing loss has 
not been received, and the claim of service connection for 
hearing loss may not be reopened.  The evidence is new in 
that it was not previously before agency decision makers.  
However, none of this evidence is material for purposes of 
reopening the service connection claim.  Essentially, the new 
evidence fails to suggest that the Veteran's currently 
diagnosed hearing loss is etiologically related to his time 
in service, to include exposure to acoustic trauma while 
serving on active duty.  To the contrary, the only medical 
evidence to address the question, the November 2005 VA 
examination, provides evidence that the Veteran's hearing 
loss is not etiologically related to his military noise 
exposure.  Further, the Board notes that the November 2005 
VAMC audiological consultation report indicates that the 
Veteran complained of having had hearing problems only since 
1980-more than a decade after his separation from service-
and reported not only military noise exposure but also 
exposure to loud noises both professionally and 
recreationally in the years since he left service.  

The Board acknowledges that the Veteran is currently 
diagnosed with and receiving ongoing evaluations for 
bilateral hearing loss.  Further, under the law, VA is 
required to accept a combat Veteran's statements as to 
injuries sustained in combat, so long as the statements are 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service and there no is clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Noting that the Veteran's DD-
214 reflects both service in the Republic of Vietnam and the 
award of the Combat Infantryman Badge and Purple Heart, among 
other decorations, the Board concedes both that the Veteran 
was in combat and that he was exposed to acoustic trauma 
therein.  However, there is no indication in the record that 
the Veteran's current hearing loss is medically attributable 
to his period of active duty, including the combat noise to 
which he was exposed.  Rather, the competent medical evidence 
indicates that the Veteran's current disability is not due to 
acoustic trauma the Veteran experienced while in service.  
The Board thus concludes that the evidence associated with 
the file subsequent to the RO's February 2004 decision is not 
material because it fails to offer medical evidence 
indicating that the Veteran's hearing loss is etiologically 
linked to his time on active duty.

In sum, the evidence received since the February 2004 RO 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  In this case, the evidence added to the record since 
the February 2004 denial does not provide any medical 
evidence indicating that the Veteran's currently diagnosed 
hearing loss is etiologically related to his time in service, 
including his exposure to acoustic trauma.  Thus, none of the 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim of service connection.

The Board has also considered the assertions and testimony of 
the Veteran and his representative that were made in support 
of his claim, but emphasizes that he is not shown to be other 
than a layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter.  As such, 
he is not competent to provide probative evidence on a 
medical matter-to include the etiology of a specific 
disability such as hearing loss and its etiological 
relationship to another disability such as tinnitus.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Therefore, where, as here, resolution of an issue on appeal 
turns on a medical matter, unsupported lay statements, even 
if such statements are new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

As noted in 38 C.F.R. § 3.156(a), new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  Under the 
circumstances described above, the Board concludes that new 
and material evidence relating to the Veteran's claim of 
service connection for hearing loss has not been received; 
hence, the requirements to reopen the claim of service 
connection for hearing loss have not been met, and the appeal 
must be denied.  (As new and material evidence to reopen the 
finally disallowed claim has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


